Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the phrase “the internal meal chamber” (two places) lacks proper antecedent basis.  Claim 15 is indefinite because it depends from the canceled claim 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 11, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roccaforte (3,899,119) in view of Naimoli (3,608,770).  Roccaforte discloses a meal packaging and presentation system comprising a disposable tray carton (10) for holding precooked and packaged food on commercial aircraft (column 1, lines 10-24) and can be disposed after usage, the meal packaging and presentation system comprising a base (15, 16, 25, 50, 51), one or more panels (70) coupled to the base, and one or more flaps (71-73) coupled to one or both of the one or more panels or the base.  The base, the one or more panels, and the one or more flaps in a closed state define an interior meal chamber (above and below a tray platform 30 as shown in Fig. 5) and the interior meal chamber is inside the base, the one or more panels, and the one or more flaps in the closed state.  The one or more panels and the one or more flaps are capable to dangle downwardly from the base when the base, the one or more panels, and the one or more flaps are in an opened presentation state.  Roccaforte further discloses the interior meal chamber comprises at least one meal organizer (30) having a plurality of apertures (35; column 2, lines 16-25) for retaining a plurality of precooked and packaged food/items with a prepared meal securely within the interior meal chamber.  It is old and conventional in the commercial aircraft that each precooked and food packaged comprises a container containing the precooked food and the container is considered equivalent to an item of dishware.  Roccaforte also discloses the other claimed limitations except for the plurality of items comprises a plurality of items of dishware and a plurality of food items and the plurality of items are retained by the at least one meal organizer within the interior meal chamber.  Naimoli teaches a meal packaging and presentation system for commercial aircraft comprising an assembled food tray (10) .
As to claim 5, Roccaforte further discloses the meal packaging and presentation system formed of recyclable or compostable paperboard/cardboard (column 1, lines 5-6).
As to claim 11, the meal packaging and presentation system of Roccaforte in the closed state is capable to be received and retained within a compartment of a gallery cart of a commercial aircraft.
As to claims 19 and 20, Roccaforte further discloses a fold line disposed between the one or more panels (70) and the one or more flap/item stabilizing channel (73) and the fold line is capable to retain at least a portion of the plurality of items of dishware as modified in a stable, upright position.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Vila-Martinez (6,499,241) and/or .  
Vila-Martinez teaches a packaging system (1) comprising an identifying label/indication (9, 11; Figures 3-4) attached to an exterior surface of the packaging system and the identifying label/indication is capable to identify a status indication, indication of origin, contents within the interior meal chamber, and an individual to whom the packaging system is belonging.  Petrick teaches a packaging system (55; Figure 3) comprising at least one label/indication (33, 34) attached to an exterior surface of the packaging system and the at least one label/indication is capable to identify a status indication, indication of origin, contents within the interior meal chamber, and an individual to whom the packaging system is belonging.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Vila-Martinez and/or Petrick to modify the meal packaging and presentation system of Roccaforte as modified so the meal packaging and presentation system includes at least one label/indication attached to an exterior surface of the meal packaging and presentation system and the at least one label/indication is capable to identify a status indication, indication of origin, contents within the interior meal chamber, and an individual to whom the packaging system is belonging to provide more convenience for a user.

Allowable Subject Matter
Claims 4, 6, 7, 10, 12, 13, 16-18 and 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUAN K BUI/Primary Examiner, Art Unit 3736